DETAILED ACTION
1.	This office action is in response to the amendment filed on 10/08/2021. 
2.	Claims 6 and 13 are canceled.
3.	Claims 15 and 16 have been added.
4.	Claims 1-5, 7-12, and 14-16 are currently pending and have been considered below.

Response to Arguments
5.          Applicant's arguments filed on 10/08/2021 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:

 a)      In regard to 101 rejection, the Applicant has provided arguments, “…Applicant respectfully submits that this amendments add the necessary degree of specificity to the independent claim 1, 2, and 9-12 to integrate the alleged abstract idea into a practical application and satisfy of the Step 2A of the patent eligibility analysis. Specifically, the claims recite a specific manner of calculating a speed of a movable body (e.g., a vehicle) using distances and angles from the movable body to two or more ground objects, where the distances and angles are acquired based on measurements from an external field sensor (e.g., a LIDAR or other light sensor) obtained at two times. See FIGS. 1-3 and 8 and paragraphs [0002], [0027]- [0035], [0067] of the application . 

In response to argument:
 
a)	In Response, the Examiner respectfully disagrees. Regarding independent  Claim 1, we recognize that the limitations “acquire a distance between the two ground objects, calculate a moving distance of the movable body from the first time to the second time based on the acquired first distances, first angles, second distances, second angles, and the acquired distance between the two ground objects; and calculate a speed of the movable body based on the calculated moving distance”, as abstract ideas. The abstract idea of claim 1 can be characterized as processes, under their broadest reasonable interpretation, covers mathematical concepts and/or mental processes. 
Beyond the abstract idea, we next look at additional elements that can be   considered to integrate the abstract idea into a practical application. In particular, the claim recites “a memory configured to store one or more programs; and 
a central processing unit (CPU) coupled to the memory and configured to execute the one or more programs”, but these limitations are recited at a high Heinrichs-Bartscher US 2015/0224986 (hereinafter, Heinrichs-Bartscher) (Abstract, [0016], [0022], Fig. 1), and Breed US 2005/0134440 (hereinafter, Breed) ([0010], [0354]), both show that a memory configured to store one or more programs; and a central processing unit (CPU) coupled to the memory and configured to execute the one or more programs are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry.
 	Further, the claim recites “acquire (i) first distances from a movable body to two ground objects and (ii) first angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a first output from an external field sensor, on the movable body, measuring the two ground objects at a first time; acquire (ii) second distances from a movable body to the two ground objects and (ii) second angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a second output from the external field sensor measuring the two ground objects a second time”, but said limitations are recited at a high level of generality, and are nothing more than data collection activity for gathering parameters using a well-known conventional sensors components and activity previously known in the industry in order to execute an abstract idea, which also Heinrichs-Bartscher, ([0031]-[0036], Fig. 1), and Breed, (Abstract, [0044], [0330]), both show that acquire (i) first distances from a movable body to two ground objects and (ii) first angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a first output from an external field sensor, on the movable body, measuring the two ground objects at a first time; acquire (ii) second distances from a movable body to the two ground objects and (ii) second angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a second output from the external field sensor measuring the two ground objects a second time are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. 
 	In addition, the claim limitation “external field sensor” is also recited at a high level of generality without providing specific type of sensor system. As such, the claim(s) as a whole does/do not amount to significantly more than the abstract idea itself. Moreover, in response to Applicant’s argument “… For example, the claims provide an advantage of correcting a vehicle speed sensor using distance coefficients calibrated from the calculated speed”, the Examiner respectfully disagrees because said limitation is not positively recited in the claim. 




Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. 	Claims 1-5, 7-12, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
 A distance estimation device comprising:
 	a memory configured to store one or more programs; and 
 	a central processing unit (CPU) coupled to the memory and configured to execute the one or more programs to:

 	acquire (ii) second distances from a movable body to the two ground objects and (ii) second angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a second output from the external field sensor measuring the two ground objects a second time;
 	acquire a distance between the two ground objects; 
 	calculate a moving distance of the movable body from the first time to the second time based on the acquired first distances, first angles, second distances, second angles, and the acquired distance between the two ground objects;
 	calculate a speed of the movable body based on the calculated moving distance.

 	The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
 	The steps of “acquire a distance between the two ground objects, calculate a moving distance of the movable body from the first time to the second time based on the acquired first distances, first angles, second distances, second angles, and the acquired distance between the two ground objects; and calculate a speed of the movable body based on the calculated moving distance,” as drafted, are processes, 
Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim recites “a memory configured to store one or more programs; and a central processing unit (CPU) coupled to the memory and configured to execute the one or more programs to: acquire (i) first distances from a movable body to two ground objects and (ii) first angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a first output from an external field sensor, on the movable body, measuring the two ground objects at a first time; acquire (ii) second distances from a movable body to the two ground objects and (ii) second angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a second output from the external field sensor measuring the two ground objects a second time”. The claim limitations “a memory configured to store one or more programs; and a central processing unit (CPU) coupled to the memory and configured to execute the one or more programs”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer functions) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Heinrichs-Bartscher (Abstract, [0016], [0022], Fig. 1), and Breed ([0010], [0354]), both show that a memory configured to store one or more programs; and a central processing unit (CPU) coupled to the memory and configured to execute the one or more programs are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in 
 	Further, the claim limitations “acquire (i) first distances from a movable body to two ground objects and (ii) first angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a first output from an external field sensor, on the movable body, measuring the two ground objects at a first time; acquire (ii) second distances from a movable body to the two ground objects and (ii) second angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a second output from the external field sensor measuring the two ground objects a second time”, are also recited at a high level of generality, and are considered to be insignificant data gathering steps by a generic external field sensor, and are considered to be routine data gathering steps using a well-known conventional components in order to execute the abstract idea. As shown in the prior art, Heinrichs-Bartscher, ([0031]-[0036], Fig. 1), and Breed, (Abstract, [0044], [0330]), both show that acquire (i) first distances from a movable body to two ground objects and (ii) first angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a first output from an external field sensor, on the movable body, measuring the two ground objects at a first time; acquire (ii) second distances from a movable body to the two ground objects and (ii) second angles formed by a traveling direction of the movable body and directions of the two ground objects, respectively, based on a second output from the external field sensor measuring the two ground objects a second time are well-understood and purely conventional in the relevant art and would be routinely used by 
 	The combination of these elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.
 	Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim is not patent eligible.
Independent claims 2, and 9-12, the claims are rejected with the same rationale as in claim 1.
 	Dependent claims 3-5, 7, 8, and 14,  further add details of the identified abstract idea. The claims are not patent eligible.
  	Dependent claim 15,  add the additional element of “wherein the two ground objects are stationary ground objects”. However, these ground objects are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or previously known to the pertinent industry. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	Dependent claim 16,  add the additional element of “wherein the at least three ground objects are stationary ground objects”. However, these ground objects are well-

Examiner’s Notes 
8.	 Claims 1-5, 7-12, and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

9.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or make obvious the claim invention in claims 1 and 11 “calculate a moving distance of the movable body from the first time to the second time based on the acquired first distances, first angles, second distances, second angles, and the acquired distance between the two ground objects” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
 	The prior art of record does not teach or make obvious the claim invention in claims 2 and 12 “calculate a moving distance of the movable body from the first time to the second time based on the acquired first distances, first angles, second distances, second angles, and the acquired distance between the at least three ground” in  
 	The prior art of record does not teach or make obvious the claim invention in claims 9 and 10 “a calculating process configured to calculate a moving distance of the movable body from the first time to the second time based on results acquired by the first acquiring process and the second acquiring process” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864